*524OPINION.
Trammell :
There is no question between the petitioner and the respondent as to the rate of exhaustion, wear and tear, as both used the same rate. The petitioner, however, in determining the gain from the sale of the property, disregarded the exhaustion sustained, except for the two years, when he claimed deductions in his income-tax returns with respect thereto. Under the Revenue Act of 1921, it is immaterial whether the petitioner deducted any amount on account of exhaustion, wear and tear in determining his gain from the sale of property. Ho can not, under that Act, reduce his taxable gain from the sale of property by not claiming deductions for exhaustion, wear and tear sustained. This case is governed by the Appeal of Even Realty Co., 1 B. T. A. 355. See also Appeal of Cotton Concentration Co., 4 B. T. A. 121; Appeal of Capital City Investment Co., 4 B. T. A. 933; Island Line Shipping Co. v. Commissioner, 4 B. T. A. 1055; and Gertrude B. Whittemore v. Commissioner, 6 B. T. A. 339.

Judgment will be entered for the respondent.